Exhibit 2.1 Execution Version AGREEMENT AND PLAN OF MERGER by and between FIRST CAPITAL BANCORP, INC. and park sterling corporation DATED AS OF SEptember 30, 2015 TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 The Merger 1 Effective Time 2 Effects of the Merger 2 Conversion of Target Common Stock 2 Proration 4 Stock Options and Other Stock-Based Awards 5 Warrants 7 Dividends 9 Articles of Incorporation of Buyer 9 Bylaws of Buyer 9 Tax Consequences 9 Bank Merger 9 ARTICLE II DELIVERY OF MERGER CONSIDERATION 10 Election Procedures 10 Deposit of Merger Consideration 12 Delivery of Merger Consideration 12 ARTICLE III REPRESENTATIONS AND WARRANTIES OF TARGET 15 Corporate Organization 15 Capitalization. 16 Authority; No Violation 18 Consents and Approvals 19 Reports; Regulatory Matters 19 Financial Statements 21 Broker’s Fees 21 Absence of Certain Changes or Events 22 Legal Proceedings 23 Taxes and Tax Returns 23 Employee Matters 24 Compliance with Applicable Law 30 Certain Contracts 31 -i- TABLE OF CONTENTS (continued) Page Risk Management Instruments 31 Investment Securities and Commodities 32 Loan Portfolio 32 Property 33 Intellectual Property 34 Environmental Liability 35 Leases 35 Securitizations 35 State Takeover Laws 35 Reorganization; Approvals 35 Opinion 35 Target Information 35 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 36 Corporate Organization 36 Capitalization 37 Authority; No Violation 38 Consents and Approvals 38 Reports; Regulatory Matters 39 Financial Statements 40 Broker’s Fees 41 Absence of Certain Changes or Events 41 Legal Proceedings 41 Taxes and Tax Returns 42 Compliance with Applicable Law 42 Reorganization; Approvals 42 Aggregate Cash Consideration 42 Buyer Information 42 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 43 Conduct of Target’s Business Before the Effective Time 43 Target Forbearances 43 Buyer Forbearances 46 -ii- TABLE OF CONTENTS (continued) Page ARTICLE VI ADDITIONAL AGREEMENTS 47 Regulatory Matters 47 Access to Information; Confidentiality 48 Shareholder Approval 49 The Nasdaq Global Market Listing 50 Employee Matters 50 Indemnification; Directors’ and Officers’ Insurance 52 Additional Agreements 53 Advice of Changes 53 No Solicitation 54 Buyer’s Board 57 Richmond Advisory Board 57 Reasonable Best Efforts; Cooperation 57 Section 16 Matters 57 Shareholder Litigation 58 Supplemental Indenture 58 ARTICLE VII CONDITIONS PRECEDENT 58 Conditions to Each Party’s Obligation To Effect the Merger 58 Conditions to Obligations of Buyer 59 Conditions to Obligations of Target 60 ARTICLE VIII TERMINATION AND AMENDMENT 61 Termination 61 Effect of Termination 62 Fees and Expenses 62 Amendment 63 Extension; Waiver 63 ARTICLE IX GENERAL PROVISIONS 64 Closing 64 Standard 64 Nonsurvival of Representations, Warranties and Agreements 64 Notices 64 -iii- TABLE OF CONTENTS (continued) Page Interpretation 65 Counterparts 66 Entire Agreement 66 Governing Law; Jurisdiction 66 Publicity 66 Assignment; Third-Party Beneficiaries 66 Enforcement 67 -iv- Defined Term Section Adverse Recommendation Change 6.9(b) Agreement Preamble Alternative Proposal 6.9(a) Alternative Transaction 6.9(d) Appraisal Provisions 1.4(f) Available Target Stock Plan Shares 1.6(e) Bank Merger Benefit Plan 9.10(b) BHC Act 3.1(b) Buyer Preamble Buyer Articles 4.1(b) Buyer Board 4.3(a) Buyer Bylaws 4.1(b) Buyer Capitalization Date 4.2(a) Buyer Common Stock 1.4(a) Buyer Confidentiality Agreement 6.2(c) Buyer Disclosure Schedule Art. IV Buyer Preferred Stock 4.2(a) Buyer Regulatory Agreement 4.5(b) Buyer Requisite Regulatory Approvals 7.2(d) Buyer SEC Reports 4.5(c) Buyer Stock Plans 4.2(a) Buyer Subsidiary 3.1(c) Cash Consideration 1.4(c) Cash Conversion Number 1.4(c) Cash Election 1.4(c) Cash Election Shares 1.4(c) Cash Election Warrants 1.7(a) Cash Shortfall Number 1.5(a) Certificate 1.4(d) Claim 6.6(a) Closing Closing Date COBRA 3.11(c) Code Recitals Confidentiality Agreement 6.2(c) Converted Stock Option 1.6(b) Covered Employees 6.5(a) Derivative Transactions 3.14(a) Dissenting Shareholder 1.4(f) Dissenting Shares 1.4(f) Effective Time Election 2.1(a) i Defined Term Section Election Deadline 2.1(d) Election Form 2.1(c) ERISA 3.11(a) ERISA Affiliate 3.11(a) Exchange Act 3.5(c) Exchange Agent 2.1(c) Exchange Agent Agreement 2.1(c) Exchange Fund Exchange Ratio 1.4(c) Expense Reimbursement 8.3(b) FDIC 3.1(b) Federal Reserve Board Form S-4 GAAP 3.1(c) Governmental Entity Grant Date 3.2(e) Holder HSR Act Indemnified Parties 6.6(a) Injunction 7.1(d) Insurance Amount 6.6(c) Intellectual Property IRS 3.10(a) knowledge Leased Properties Letter of Transmittal 2.1(c) Liens 3.2(b) Loans 3.16(a) Material Adverse Effect 3.8(a) Materially Burdensome Regulatory Condition 6.1(b) Merger Recitals Merger Consideration 1.4(c) NCBCA 1.1(a) Non-Election 2.1(c) Non-Election Shares 1.4(c) Non-Election Warrants 1.7(a) North Carolina Articles of Merger Owned Properties Party Preamble Permitted Encumbrances Per Share Amount 1.4(c) person ii Defined Term Section Policies, Practices and Procedures 3.15(b) Property Lease Proxy Statement Real Property Regulatory Agencies 3.5(a) Representative 2.1(c) Sarbanes-Oxley Act 3.5(c) SEC Section 409(A) 3.11(m) Securities Act 3.2(a) Severance Agreement 6.5(e) SRO Stock Consideration 1.4(c) Stock Election 1.4(c) Stock Election Shares 1.4(c) Stock Election Warrants 1.7(a) Stock Shortfall Number 1.5(b) Subsidiary 3.1(c) Superior Proposal 6.9(d) Surrender Instructions 2.1(c) Surviving Corporation Recitals Target Preamble Target Articles 3.1(b) Target Bank 3.1(b) Target Benefit Plan 3.11(a) Target Board 3.3(a) Target Bylaws 3.1(b) Target Capitalization Date 3.2(a) Target Common Stock 1.4(b) Target Contract 3.13(a) Target Disclosure Schedule Art. III Target Preferred Stock 3.2(a) Target Regulatory Agreement 3.5(b) Target Requisite Regulatory Approvals 7.3(d) Target Requisite Shareholder Approval 3.3(a) Target Restricted Stock 1.6(c) Target SEC Reports 3.5(c) Target Shareholder Meeting 6.3(a) Target Stock Option 1.6(b) Target Stock Plan 1.6(a) Target Subsidiary 3.1(c) Target Warrant 1.7(a) Tax(es) 3.10(b) iii Defined Term Section Tax Return 3.10(c) Termination Fee 8.3(b) Trust Account Common Shares 1.4(b) VBFI Virginia Articles of Merger Voting Debt 3.2(a) VSCA 1.1(a) Warrant Cash Consideration 1.7(a) Warrant Cash Conversion Number 1.7(a) Warrant Cash Shortfall Number 1.7(b) Warrant Election 2.1(b) Warrant Exchange Ratio 1.7(a) Warrant Stock Consideration 1.7(a) Warrant Stock Shortfall Number 1.7(b) iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER is dated as of September 30, 2015 (this “ Agreement ”), by and between FIRST CAPITAL BANCORP, INC., a Virginia corporation (“ Target ”), and PARK STERLING CORPORATION, a North Carolina corporation (“ Buyer ”). Each of Buyer and Target are referred to herein as a “ Party ” and, together, as the “ Parties .” W I T N E S S E T H: WHEREAS, the Boards of Directors of Target and Buyer have determined that it is in the best interests of their respective companies and their shareholders to consummate the strategic business combination transaction provided for in this Agreement in which Target will, on the terms and subject to the conditions set forth in this Agreement, merge with and into Buyer (the “ Merger ”), so that Buyer is the surviving corporation in the Merger (sometimes referred to in such capacity as the “ Surviving Corporation ”); WHEREAS, for federal income Tax purposes, it is intended that the Merger shall qualify as a reorganization under the provisions of Section 368(a) of the Internal Revenue Code of 1986, as amended and including the Treasury Regulations promulgated thereunder (the “ Code ”); and WHEREAS, the Parties desire to make certain representations, warranties and agreements in connection with the Merger and also to prescribe certain conditions to the Merger. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the Parties agree as follows: ARTICLE I THE MERGER 1.1 The Merger . (a)Subject to the terms and conditions of this Agreement, in accordance with the North Carolina Business Corporation Act (the “
